As filed with the Securities and Exchange Commission on January 15, 2014 1933 Act Registration No. 333-162441 1940 Act Registration No. 811-22338 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 69 [X] and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 70 [X] LEGG MASON GLOBAL ASSET MANAGEMENT TRUST (Exact Name of Registrant as Specified in Charter) 100 International Drive Baltimore, Maryland 21202 (Address of principal executive offices) Registrant's telephone number, including area code: (410) 539-0000 Name and address of agent for service: Copy to: RICHARD M. WACHTERMAN, ESQ. Legg Mason & Co., LLC 100 International Drive Baltimore, Maryland 21202 (Name and address of agent for service) ARTHUR C. DELIBERT, ESQ. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 Approximate Date of Proposed Public Offering: Continuous It is proposed that this filing will become effective: [X]immediately upon filing pursuant to Rule 485(b) []on , pursuant to Rule 485(b) []60 days after filing pursuant to Rule 485(a)(1) []on , pursuant to Rule 485(a)(1) []75 days after filing pursuant to Rule 485(a)(2) []on , pursuant to Rule 485(a)(2) If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This amendment is being filed solely to submit in interactive data format exhibits containing risk/return summary information that is identical to the risk/return summary information contained in the Registrant’s prospectus for Legg Mason BW Classic Large Cap Value Fund, which was filed with the Securities and Exchange Commission in Post-Effective Amendment No. 69 (“PEA 69”) to the Registrant’s registration statement on December 23, 2013. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant, Legg Mason Global Asset Management Trust, hereby certifies that it meets all of the requirements for effectiveness of this Post-Effective Amendment No. 70 under rule 485(b) under the Securities Act of 1933 and thatit has duly caused this Post-Effective Amendment No. 70 to its Registration Statementto be signed on its behalf by the undersigned, duly authorized, in the City of Baltimore and State of Maryland, on the 15th day of January, 2014. LEGG MASON GLOBAL ASSET MANAGEMENT TRUST By: /s/ Kenneth D. Fuller Kenneth D. Fuller President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to the Registrant’s Registration Statement has been signed below by the following persons in the capacities indicated below on January 15, 2014: Signature /s/ Jennifer W. Murphy Title Chair and Trustee Jennifer W. Murphy /s/ Kenneth D. Fuller President (Principal Executive Officer), Chief Executive Officer and Trustee Kenneth D. Fuller /s/ Ruby P. Hearn* Trustee Ruby P. Hearn /s/ Arnold L. Lehman* Trustee Arnold L. Lehman /s/ Robin J.W. Masters* Trustee Robin J.W. Masters /s/ Jill E. McGovern* Trustee Jill E. McGovern /s/ Arthur S. Mehlman* Trustee Arthur S. Mehlman /s/ G. Peter O’Brien* Trustee G. Peter O’Brien /s/ S. Ford Rowan* Trustee S. Ford Rowan /s/ Robert M. Tarola* Trustee Robert M. Tarola /s/ Richard F. Sennett Principal Financial and Accounting Officer Richard F. Sennett * By: /s/ Richard M. Wachterman Richard M. Wachterman Attorney in Fact, pursuant to Power of Attorney filed herewith. POWER OF ATTORNEY I, the undersigned Trustee of one or more of the following investment companies (as set forth in the companies’ Registration Statements on FormN-1A): LEGG MASON TAX-FREE INCOME FUND LEGG MASON GLOBAL ASSET MANAGEMENT TRUST LEGG MASON INVESTMENT TRUST LEGG MASON GLOBAL ASSET MANAGEMENT VARIABLE TRUST plus any other investment company for which Legg Mason Partners Fund Advisor, LLC or an affiliate thereof acts as investment adviser or manager and for which the undersigned individual serves as Trustee hereby severally constitute and appoint each of KENNETH D. FULLER, RICHARD SENNETT, ERIN K. MORRIS, CHRISTOPHER BERARDUCCI, ROBERT I. FRENKEL, RICHARD WACHTERMAN, THOMAS C. MANDIA, MARC A. DE OLIVERIA, MICHAEL KOCUR, ROSEMARY D. EMMENS, YI CHIA RACHEL KUO, ARTHUR C. DELIBERT and NDENISARYA M. BREGASI my true and lawful attorney-in-fact, with full power of substitution, and each with full power to sign for me and in my name in the appropriate capacity and only for those companies described above for which I serve as Trustee, any Registration Statements on Form N-1A, all Pre-Effective Amendments to any Registration Statements of the Funds, any and all Post-Effective Amendments to said Registration Statements, and any and all supplements or other instruments in connection therewith, to file the same with the Securities and Exchange Commission and the securities regulators of appropriate states and territories, and generally to do all such things in my name and behalf in connection therewith as said attorney-in-fact deems necessary or appropriate to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940, all related requirements of the Securities and Exchange Commission and all requirements of appropriate states and territories. I hereby ratify and confirm all that said attorney-in-fact or their substitutes may do or cause to be done by virtue hereof. Any subsequently executed power of attorney that grants powers unrelated to the powers granted herein will not revoke nor supersede this power of attorney unless such subsequent power of attorney expressly states otherwise. WITNESS my hand on the date set forth below at Baltimore, Maryland. SIGNATURE DATE /s/ Kenneth D. Fuller November 7, 2013 Kenneth D. Fuller /s/ Ruby P. Hearn November 7, 2013 Ruby P. Hearn /s/ Arnold L. Lehman November 7, 2013 Arnold L. Lehman /s/ Robin J.W. Masters November 7, 2013 Robin J.W. Masters /s/ Jill E. McGovern November 7, 2013 Jill E. McGovern /s/ Arthur S. Mehlman November 7, 2013 Arthur S. Mehlman /s/ Jennifer W. Murphy November 7, 2013 JenniferW. Murphy /s/ G. Peter O’Brien November 7 2013 G. Peter O’Brien /s/ S. Ford Rowan November 7, 2013 S. Ford Rowan /s/ Robert M. Tarola November 7, 2013 Robert M. Tarola EXHIBIT INDEX IndexNo. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
